Case 4:20-cv-00896-ALM-KPJ Document 29-5 Filed 02/03/21 Page 1 of 1 PageID #: 613



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION



   MICHAEL MOATES,

                                 Plaintiff,

           v.

   FACEBOOK, INC.,                                    Case No. 4:20-CV-00896-ALM-KPJ

                                 Defendant.




                 ORDER GRANTING DEFENDANT FACEBOOK, INC.’S
                MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(a)

         Before the Court is Defendant Facebook, Inc.‘s Motion to Transfer Pursuant to 28 U.S.C.

  § 1404(a). After careful consideration, the motion is GRANTED. It is, therefore,

         ORDERED that this action is TRANSFERRED to the United States District Court for the

  Northern District of California.
